UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34071 Liberty Lane Acquisition Corp. (Exact name of registrant as specified in its charter) Delaware 26-2165700 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) One Liberty Lane Hampton, New Hampshire (Address of principal executive offices) 03842 Zip Code (603) 929-9600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes oNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No o As of March 31, 2008, there were 3,264,000 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. LIBERTY LANE ACQUISITION CORP. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 6. Exhibits 10 Signatures 11 i PART I. FINANCIAL INFORMATION Item 1. Financial Statements LIBERTY LANE ACQUISITION CORP. (a corporation in the development stage) CONDENSED BALANCE SHEET March31, (unaudited) ASSETS Current assets, cash $ 213,434 Total Assets $ 213,434 LIABILITIES AND STOCKHOLDER’S DEFICIT Current liabilities Accrued expenses $ 605,399 Total current liabilities 605,399 Commitments and contingencies Stockholder’s deficit Preferred stock, $0.001par value; 1,000,000shares authorized; none issued — Common stock, $0.001par value; authorized 200,000,000shares; 3,264,000shares issued and outstanding 3,264 Additional paid-in capital 21,736 Deficit accumulated during development stage (416,965 ) Total stockholder’s deficit (391,965 ) Total Liabilities and Stockholder’s Deficit $ 213,434 See accompanying notes to the condensed financial statements 1 LIBERTY LANE ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENT OF OPERATIONS For the period March7, 2008 (inception) to March31, 2008 (unaudited) Revenue $ — Formation and operating costs 666,965 Loss from operations (666,965 ) Forgiveness of debt by sponsor 250,000 Net loss before taxes (416,965 ) Provision for income taxes — Net loss applicable to common stockholders $ (416,965 ) Weighted average number of common shares outstanding, basic and diluted 3,264,000 Loss per common share, basic and diluted $ (0.13 ) See accompanying notes to the condensed financial statements 2 LIBERTY LANE ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENT OF STOCKHOLDER’S DEFICIT For the period March7, 2008 (inception) to March31, 2008 (unaudited) Deficit Accumulated Additional During Total Common Shares Paid-in Development Stockholder’s Shares Amount Capital Stage Deficit Common shares and warrants issued to sponsor on March14, 2008 with an aggregate price of approximately $0.008 per share 3,264,000 $ 3,264 $ 21,736 $ — $ 25,000 Net loss for the period (416,965 ) (416,965 ) Balances, at March31, 2008 3,264,000 $ 3,264 $ 21,736 $ (416,965 ) $ (391,965 ) See accompanying notes to the condensed financial statements 3 LIBERTY LANE ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENT OF CASH FLOWS For the period March7, 2008 (inception) to March31, 2008 (unaudited) Cash flows from operating activities Net loss $ (416,965 ) Forgiveness of debt (250,000 ) Adjustments to reconcile net loss to net cash provided by operating activities: Increase in cash attributable to change in current liabilities Accrued expenses 605,399 Net cash provided by operating activities (61,566 ) Cash flows from financing activities Proceeds from issuance of common stock and warrants to sponsor 25,000 Proceeds from note payable, sponsor 250,000 Net cash provided by financing activities 275,000 Net increase in cash 25,000 Cash, beginning of period — Cash, end of period $ 213,434 See accompanying notes to the condensed financial statements 4 LIBERTY LANE ACQUISITION CORP. (a corporation in the development stage) NOTESTO
